          Case 2:19-cv-01636-WBS-EFB Document 19 Filed 08/27/20 Page 1 of 4


 1   MICHAEL R. BARRETTE (SBN 89017)
     ATTORNEY AND COUNSELOR AT LAW
 2   1168 Live Oak Blvd.
 3   Yuba City, CA 95991
     (530) 674-5996 – Telephone
 4   (530) 674-7886 – Facsimile
     mbarrettelaw@yahoo.com
 5
     RALPH R. NEVIS, ESQ. (SBN 202730)
 6   DAY CARTER MURPHY, LLP
 7   3620 American River Drive, Suite 205
     Sacramento, CA 95864
 8   (916) 246-7309 – Telephone
     (916) 570-2525 – Facsimile
 9   RNevis@daycartemurphy.com
10   Attorneys for Defendant SACRAMENTO PACKING, INC.,
11
12                        IN THE UNITED STATES DISTRICT COURT
13                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
14
     RICHARD JANSSEN GmbH, a German                  CASE NO. 2:19-CV-01636 WBS-EFB
15   limited liability company,
16               Plaintiff,                          JOINT STIPULATION TO CONTINUE
                                                     TRIAL DATES, PRETRIAL AND TRIAL
17         vs.                                       DEADLINES
18   SACRAMENTO PACKING, INC., a
     California corporation,
19
                 Defendant.
20
21
     SACRAMENTO PACKING, INC., a
22   California corporation,
23               Counterclaim Plaintiff,
24         vs.
25   RICHARD JANSSEN GmbH, a German
     limited liability company,
26
                 Counterclaim Defendant.
27
28                                           /

     LAW OFFICES OF                                      INITIAL DISCLOSURE
     MICHAEL R. BARRETTE                                 DEFENDANT SACRAMENTO PACKING
                                                 1
           Case 2:19-cv-01636-WBS-EFB Document 19 Filed 08/27/20 Page 2 of 4


 1
 2          IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
 3   counsel for all parties that:
 4          WHEREAS, Plaintiff RICHARD JANSSEN GmbH filed their Complaint on August 22
 5   2019 and First Amended Complaint on November 27, 2019 in the United States District Court
 6   for the Eastern District of California;
 7          WHEREAS, Defendant SACRAMENTO PACKING, INC. filed an Answer to
 8   Plaintiff’s First Amended Complaint and Counterclaim on December 11, 2019;
 9          WHEREAS, the Court initially set a Final Pretrial Conference on February 16, 2021 at
10   1:30 pm and Jury trial on April 13, 2021 at 9:00 am.;
11          WHEREAS, the Court initially ordered the following deadlines:
12          • Disclosure of experts and production of reports by June 1, 2021;
13          • Disclosure of experts intended solely for rebuttal and production of reports by
14              September 30, 2020;
15          • Discovery cut-off by October 30, 2020;
16          • Motions to compel discovery heard by October 30, 2020;
17          • All motions, except motions for continuances, temporary restraining orders, or other
18              emergency applications filed on or before December 14, 2020;
19          WHEREAS, the Governor of the State of California declared a state of emergency on
20   March 4, 2020 in response to the outbreak of COVID-19 which has been followed by local and
21   statewide orders since and to current;
22          WHEREAS, the President of the United States has declared a national emergency in
23   response to the outbreak of COVID-19, also known as the “Coronavirus” (Donald J. Trump,
24   Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
25   (COVID-19) Outbreak (Mar. 13, 2020),
26   https://www.whitehouse.gov/presidentialactions/proclamation-declaring-national-emergency-
27   concerning-novel-coronavirus-diseasecovid-19-outbreak;
28          WHEREAS, the United States’ has enacted travel restriction in response to COVID-19


     LAW OFFICES OF                                          INITIAL DISCLOSURE
     MICHAEL R. BARRETTE                                     DEFENDANT SACRAMENTO PACKING
                                                    2
           Case 2:19-cv-01636-WBS-EFB Document 19 Filed 08/27/20 Page 3 of 4


 1   which prohibited the entry of any persons who have been in Germany during the past 14 days,
 2   with limited exceptions;
 3          WHEREAS, Plaintiff RICHARD JANSSEN GmbH has witnesses who are essential to
 4   the prosecution of its case who are located in the country of Germany, and the duration of the
 5   travel restrictions imposed by the United States is uncertain and may prevent the transportation
 6   of essential witnesses to the currently set trial on April 13, 2021;
 7          WHEREAS, counsel for the parties have worked diligently to prepare their cases and to
 8   move forward expeditiously with discovery;
 9          WHEREAS, the production of the witnesses and documents must be delayed beyond the
10   current pre-trial scheduling order’s deadlines because COVID-19 health and safety
11   requirements, both advised and mandatory, limit access to certain workplaces and document
12   repositories;
13          WHEREAS, counsel for the parties have met and conferred regarding the long-term
14   impact of the world emergency, including shelter-in-place orders in effect throughout the
15   country, on preparing this case for trial, including obtaining records, locating, interviewing, and

16   deposing percipient witnesses;

17          WHEREAS, all parties agree that the continuing world emergency in response to the

18   outbreak of COVID-19 necessitates the continuance of the trial date, pre-trial and trial

19   deadlines in order to allow the parties to adequately prepare their cases for trial;

20          Based on the foregoing, the parties propose and stipulate that the case schedule be

21   revised as follows:

22          • Disclosure of experts and production of reports by Friday, April 30, 2021;

23          • Disclosure of experts intended solely for rebuttal and production of reports by

24             Monday, June 1, 2021;

25          • Discovery cut-off by Wednesday, June 30, 2021;

26          • Motions to compel discovery heard by Wednesday, June 30, 2021;

27          • All motions, except motions for continuances, temporary restraining orders, or other
28             emergency applications filed on or before Monday, August 16, 2021;


     LAW OFFICES OF                                            INITIAL DISCLOSURE
     MICHAEL R. BARRETTE                                       DEFENDANT SACRAMENTO PACKING
                                                       3
           Case 2:19-cv-01636-WBS-EFB Document 19 Filed 08/27/20 Page 4 of 4


 1          • Final Pretrial Conference on Tuesday, October 25, 2021 at 1:30 pm;
 2          • Jury trial on Tuesday, December 7, 2021 at 9:00 am.
 3          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing party hereby attests that all signatories
 4   listed, and on whose behalf the filing is submitted, concur in this filing’s content and have
 5   authorized this filing.
 6   DATED: August 25, 2020                     /s/ Michael R. Barrette
 7                                              MICHAEL R. BARRETTE, Attorney for Defendant
                                                SACRAMENTO PACKING, INC.
 8
 9   DATED: August 25, 2020                     /s/ R. Jeffrey Warren
                                                R. JEFFREY WARREN, Attorney for Plaintiff
10                                              RICHARD JANSSEN, GMBH
11
12
            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties
13
     through their respective counsel that:
14
            1. Disclosure of experts and production of reports by Friday, April 30, 2021;
15
            2. Disclosure of experts intended solely for rebuttal and production of reports by
16
                Tuesday, June 1, 2021;
17
            3. Discovery cut-off by Wednesday, June 30, 2021;
18
            4. Motions to compel discovery heard by Wednesday, June 30, 2021;
19
            5. All motions, except motions for continuances, temporary restraining orders, or other
20
                emergency applications filed on or before Monday, August 16, 2021;
21
            6. Final Pretrial Conference on Tuesday, October 25, 2021 at 1:30 pm;
22
            7. Jury trial on Tuesday, December 7, 2021 at 9:00 am.
23
            IT IS SO ORDERED.
24
            Dated: August 26, 2020
25
26
27
28

     LAW OFFICES OF                                            INITIAL DISCLOSURE
     MICHAEL R. BARRETTE                                       DEFENDANT SACRAMENTO PACKING
                                                      4
